Citation Nr: 0837493	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  08-06 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's right thigh gunshot wound residuals, currently 
evaluated as 30 percent disabling, to include the issue of 
separate compensable disability evaluations.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from August 1969 to August 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Hartford, Connecticut, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's right thigh 
gunshot wound residuals.  In July 2008, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  


FINDING OF FACT

The veteran's right thigh gunshot wound residuals have been 
objectively shown to be manifested by no more than moderately 
severe Muscle Group XIV injury involving the vastus lateralis 
(vastus externus) muscle; moderately severe Muscle Group XV 
injury involving the adductor longus muscle; a minimally 
depressed, irregularly textured, and 
hypopigmented/hyperpigmented right lateral thigh entrance 
wound which measured 7 centimeters by 3 centimeters at its 
widest point and 1 centimeter at its narrowest point with 
associated numbness and underlying muscle pain; a 3 to 4 
millimeter-deep, irregularly textured, minimally adherent, 
and hypopigmented/hyperpigmented right medial thigh exit 
wound which measured 8 centimeters by 7 centimeters at its 
widest point and 3 centimeter at its narrowest point with 
associated numbness and underlying muscle pain; mild right 
adductor longus muscle penetration with scar adhesion; 5/5 
muscle strength with "some increase of baseline pain in the 
vastus lateralis (vastus externus) and adductor longus; and 
severe incomplete right saphenous nerve paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 30 percent evaluation under 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5314 for 
the veteran's right thigh gunshot wound residuals have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 
4.25, 4.40, 4.55, 4.56, 4.73, Diagnostic Code 5314 (2007 as 
amended).  

2.  The criteria for a separate 20 percent evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5315 for 
the veteran's right thigh gunshot wound residuals have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.10, 
4.25, 4.40, 4.55, 4.56, 4.73, Diagnostic Code 5315 (2007 as 
amended).  

3.  The criteria for a separate 10 percent evaluation under 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8527 
for the veteran's right thigh gunshot wound residuals have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 
4.55, 4.121a, Diagnostic Code 8527 (2007 as amended).  

4.  The criteria for a separate 10 percent evaluation for the 
veteran's right medial thigh gunshot entry wound scar 
residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 
3.321, 3.326(a), 4.118, Diagnostic Code 7801 (2007 as 
amended).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued VCAA 
notices to the veteran in August 2006 and March 2008 which 
informed him of the evidence generally needed to support a 
claim of entitlement to an increased evaluation and the 
assignment of an evaluation and effective date for an award 
of increased evaluation; what actions he needed to undertake; 
and how the VA would assist him in developing his claim.  The 
August 2006 VCAA notice was issued prior to the March 2007 
rating decision from which the instant appeal arises.  

The Board has considered the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which addressed 
38 U.S.C.A. § 5103(a) compliant notice in increased rating 
claims.  In reviewing the veteran's claim for an increased 
evaluation for his right thigh gunshot wound residuals, the 
Board observes that the RO issued VCAA notices to the veteran 
which informed him of the evidence generally needed to 
support a claim of entitlement to an increased evaluation; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  While notification of 
the specific rating criteria was provided in the statement of 
the case (SOC) rather than a specific preadjudicative notice 
letter, no useful purpose would be served in remanding this 
matter for yet more development.  The Board finds that the 
notice given would lead a reasonable person to know that the 
evidence needed to show that his disability had worsened and 
what impact that had on his employment and daily life.  For 
this reason, the Board finds that any failure to provide him 
with adequate notice is not prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  Such a remand would result 
in unnecessarily imposing additional burdens on the VA with 
no additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  The hearing transcript is of record.   There remains 
no issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as amended).  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed, __ U.S.L.W.__ 
(U.S. Mar. 21, 2008) (No. 07A588); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  


II.  Historical Review

The veteran's service medical records reflect that he 
sustained a right thigh gunshot wound when his M-16 
accidentally discharged while he was in the Republic of 
Vietnam.  A January 1971 naval hospital summary indicates 
that the veteran sustained a through and through right thigh 
wound.  He underwent primary fasciotomy and surgical 
debridement at an Army hospital and was subsequently air 
evacuated to the continental United States.  On admission in 
October 1970, the veteran exhibited an entry wound on the 
right lateral aspect of the right thigh; an exit wound on the 
medial aspect of the right thigh with a large granulating 
bed; and no major nerve or artery damage.  The veteran 
subsequently underwent further surgical debridement of his 
right thigh wounds and skin grafting.  He was discharged to 
duty in January 1971.  

The report of a January 1975 VA examination for compensation 
purposes states that the veteran exhibited a right lateral 
thigh entry wound measuring 3 inches by 1.5 inches with 
slight bulging and tenderness; a non-tender right medial 
thigh scar and skin graft residuals measuring 5 inches by 
3.25 inches; no muscle functional limitation; and no evidence 
of nerve or arterial involvement.  In February 1975, the RO 
established service connection for right thigh gunshot wound 
residuals and assigned a 30 percent evaluation for that 
disability under the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5314.  


III.  Evaluations

Disability evaluations are determined by comparing the 
veteran's current 


symptomatology with the criteria set forth in the Schedule 
For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).  A noncompensable evaluation is 
warranted for slight injury to Muscle Group XIV (the anterior 
thigh group: (1) sartorius; (2) rectus femoris; (3) vastus 
externus; (4) vastus intermedius; (5) vastus internus; and 
(6) tensor vaginae femoris.  Function: extension of the knee 
(2, 3, 4, 5); simultaneous flexion of the hip and flexion of 
knee (1); tension of the fascia lata and iliotibial 
(Maissiat's) band, acting with Muscle Group XVII (1) in 
postural support of the body (6); acting with hamstrings in 
synchronizing the hip and the knee (1, 2).  A 10 percent 
evaluation requires moderate injury.  A 30 percent evaluation 
requires moderately severe injury.  A 40 percent evaluation 
requires severe injury.  38 C.F.R. § 4.73, Diagnostic Code 
5314 (2007).  

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XV (the mesial thigh group: (1) Adductor longus; 
(2) adductor brevis; (3) adductor magnus; (4) gracilis.  
Function: adduction of the hip (1, 2, 3, 4); flexion of the 
hip (1, 2); flexion of the knee (4).).  A 10 percent 
evaluation requires moderate injury.  A 20 percent evaluation 
requires moderately severe injury.  A 30 percent evaluation 
requires severe injury.  38 C.F.R. § 4.73, Diagnostic Code 
5315 (2007).  

The provisions of 38 C.F.R. § 4.56(c), (d) (2007) offer 
guidance for evaluating muscle injuries caused by various 
missiles and other projectiles.  The regulation directs, in 
pertinent part, that:

  (c)  For VA rating purposes, the 
cardinal signs and symptoms of muscle 
disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement.   

  (d)  Under diagnostic codes 5301 
through 5323, disabilities resulting from 
muscle injuries shall be classified as 
slight, moderate, moderately severe or 
severe as follows: 

(1) Slight disability of muscles-(i) Type 
of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii) History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii) Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  
  (3)  Moderately severe disability of 
muscles-(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
  (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  
  (4)  Severe disability of muscles-(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  
  (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  
  (iii) Objective findings.  Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track. Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability:  
  (A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.  
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.  
  (C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  
  (D)  Visible or measurable atrophy.  
  (E)  Adaptive contraction of an 
opposing group of muscles.  
  (F)  Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.  
 (G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

Mild to moderate incomplete paralysis of the internal 
saphenous nerve warrants assignment of a noncompensable 
evaluation.  A 10 percent evaluation requires severe to 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8527 
(2007).

The term "incomplete paralysis" used in reference to 
evaluation of peripheral nerve injuries indicates a degree of 
lost or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  Generally, when the involvement is wholly 
sensory, the evaluation should be for the mild, or at most, 
the moderate degree.  38 C.F.R. § 4.124a (2007).  However, 
the saphenous nerve is purely sensory in function.  Lewis P. 
Rowland et al., Merritt's Neurology: Integrating the Physical 
Exam and Electrocardiography 539 (2005).  

Scars on areas of the body other than the head, the face, or 
the neck that are either deep or which cause limited motion 
and involve area or areas exceeding 6 square inches (39 
square centimeters) warrant assignment of a 10 percent 
evaluation.  A 20 percent evaluation requires involvement of 
area or areas exceeding 12 square inches (77 square 
centimeters).  A 30 percent evaluation requires involvement 
of area or areas exceeding 72 square inches (465 square 
centimeters).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25 (2007).  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  

Scars can also be evaluated on the basis of any associated 
limitation of function of the body part which they affect.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  

The Board observes that the Secretary of the VA recently 
amended that portion of the Schedule For Rating Disabilities 
pertaining to scars.  As application of the amended 
diagnostic criteria is expressly limited to claims filed 
received by the VA on or after October 23, 2008, they are not 
for consideration in the instant appeal.  38 C.F.R. § 4.118 
(2008 as amended).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2007).  
The provisions of 38 C.F.R. § 4.55 (2007) address the 
combination of an evaluation for a muscle injury with other 
evaluations.  The regulation directs, in pertinent part, 
that:

  (a)  A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  

***

  (d)  The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.  

  (e)  For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  
Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

At a December 2006 VA examination for compensation purposes, 
the veteran complained of progressive chronic cramping in the 
area of his right thigh gunshot wounds and numbness along the 
path of the right saphenous nerve.  He reported that his 
right thigh gunshot wound residuals significantly interfered 
with his employment with the United States Postal Service 
(USPS).  The examiner observed that the veteran walked with a 
slight limp favoring his right leg.  On examination of the 
right lower extremity, the veteran exhibited a minimally 
depressed, irregularly textured, and 
hypopigmented/hyperpigmented right thigh entrance wound which 
measured 7 centimeters by 3 centimeters at its widest point 
and 1 centimeter at its narrowest point with associated 
numbness and underlying muscle pain; a 3 to 4 
millimeter-deep, irregularly textured, minimally adherent, 
and hypopigmented/hyperpigmented right thigh exit wound which 
measured 8 centimeters by 7 centimeters at its widest point 
and 3 centimeters at its narrowest point with associated 
numbness and underlying muscle pain; mild right adductor 
longus muscle penetration with scar adhesion; 5/5 muscle 
strength with "some increase of baseline pain in the vastus 
lateralis (vastus externus) and adductor longus;" and right 
saphenous nervous distribution numbness to monofilament 
testing and temperature.  The veteran was diagnosed with 
"gunshot wound to the right thigh with entry into vastus 
lateralis (vastus externus) and exit at adductor longus, with 
residual scarring and anesthesia in the scars, and chronic 
myalgia of the affected muscles."  

At the July 2008 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that his right 
gunshot wound residuals were manifested by chronic right leg 
cramping and swelling; an associated right leg limp; and scar 
pain and numbness.  He clarified that his right thigh gunshot 
wound residuals were exacerbated by use of the right lower 
extremity, and that his right thigh gunshot wound residuals 
significantly impaired his vocational and daily activities.  

A.  Muscle Injury

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements.  
The veteran sustained a through and through right thigh 
gunshot wound involving the vastus externus muscle of Muscle 
Group XIV and the adductor longus muscle of Muscle Group XV.  
His right thigh shell fragment wound residuals required 
repeated surgical debridement and closure and a prolonged 
period of hospitalization.  At the most recent VA 
examination, the veteran's right thigh gunshot wound 
residuals were objectively shown to be manifested by 
symptomatic and extensive entry and exit wound scars with 
associated numbness and underlying muscle pain; mild right 
adductor longus muscle penetration with scar adhesion; 5/5 
muscle strength with "some increase of baseline pain in the 
vastus lateralis (vastus externus) and adductor longus; and 
right saphenous nervous distribution numbness to monofilament 
testing and temperature.  Such findings are consistent with 
moderately severe injury to both Muscle Groups XIV and XV.  
38 C.F.R. § 4.56(c), (d) (2007).  

The Board observes that right Muscle Groups XIV and XV both 
act upon the right hip.  As that joint is unankylosed, 
separate evaluations may be assigned under Diagnostic Codes 
5314, 5315 and combined as long as the combined evaluation is 
lower than the evaluation for unfavorable ankylosis of the 
hip.  Moderately severe injury of Muscle Groups XIV and XV 
warrant assignment of a 30 percent evaluation and a 20 
percent evaluation, respectively.  Those evaluations result 
in a combined 40 percent evaluation.  38 C.F.R. § 4.25 
(2007).  Intermediate unfavorable ankylosis of the hip 
warrants assignment of a 70 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5250 (2007).  In the absence of 
objective evidence of severe Muscle Group XIV and/or XV 
injury, the Board finds that separate 30 percent and 20 
percent evaluations under the provisions of Diagnostic Code 
5314 and Diagnostic Code 5315, respectively, are warranted 
for the veteran's right thigh shell fragment wound residuals.  
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5314, 5315 
(2007).  

B.  Saphenous Nerve

The Board notes that the veteran objectively exhibited right 
saphenous nerve distribution numbness to both monofilament 
testing and temperature.  As noted, regulations provide that 
"generally," when the involvement is wholly sensory, the 
evaluation should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2007).  However, given that the 
saphenous nerve is purely sensory in function, the Board 
concludes that this case is an instance in which such a 
finding is indicative of at least severe incomplete 
paralysis.  Furthermore, as the nerve does not affect motor 
function, an evaluation for the peripheral nerve disability 
may be combined with the evaluations for the veteran's Muscle 
Group XIV and XV injury.  38 C.F.R. § 4.55(a) (2007).  
Therefore, a separate 10 percent is warranted.  38 C.F.R. 
§ 4.121a, Diagnostic Code 8527 (2007).   

C.  Scars 

The veteran's right thigh gunshot wound scars are on the 
medial and lateral sides of the thigh and associated with 
significant underlying muscle injury.  Therefore, they are to 
be considered as deep scars and to be separately evaluated 
and combined under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007).  

Separate evaluations under the provisions of 38 C.F.R. § 4. 
118, Diagnostic Code 7805 may not be assigned given the 
current compensable evaluations assigned for the veteran's 
right Muscle Groups XIV and XV injury which encompass right 
lower extremity impairment.  38 C.F.R. § 4.14 (2007).  

1.  Right Medial Thigh Exit Wound Scar

The veteran's medial thigh exit wound scar measured 8 
centimeters by 7 centimeters at its widest point and 3 
centimeters at its narrowest point.  Given the apparent 
irregularity of the shape of the scar, the Board has resolved 
doubt in favor of the veteran as to its overall size, and 
concludes that a 10 percent evaluation is warranted for the 
veteran's right medial thigh gunshot wound scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2007).  However, as the 
affected area clearly does not exceed 56 square centimeters, 
a rating in excess of 10 percent is not warranted.

2.  Right Lateral Thigh Entry Wound Scar

The veteran's lateral thigh entry wound scar measured 7 
centimeters by 3 centimeters at its widest point and 1 
centimeter at its narrowest point with associated numbness.  
Given the apparent irregularity of the shape of the scar, the 
Board has again resolved doubt in favor of the veteran, and 
concludes that the affected area is at least 21 square 
centimeters.  Nevertheless, in the absence of an affected 
area exceeding 39 square centimeters, a separate compensable 
evaluation is not warranted for the veteran's right lateral 
thigh gunshot wound scar.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2007).  

D.  Other Issues 

In this case, the veteran's right lower extremity clinical 
findings fall directly within the criteria for separate 30 
percent, 20 percent, 10 percent, and 10 percent evaluations, 
but no more, under the provisions of 38 C.F.R. § 4.73, 
4.124a, 4.118, Diagnostic Codes 5314, 5315, 8527, 7801 
(2007).  Higher evaluations are not warranted for the 
veteran's right thigh gunshot wound residuals at any time 
during the pendency of this appeal.  Furthermore, as the 
manifestations of his disability fall directly within the 
criteria discussed above, referral for consideration of 
assignment of an evaluation on an extra-schedular basis is 
not warranted.  38 C.F.R. § 3.321(b)(1) (2007).  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  



ORDER

A separate 30 percent evaluation under the provisions of 38 
C.F.R. § 4.73, Diagnostic Code 5314 for the veteran's right 
thigh gunshot wound residuals is granted subject to the laws 
and regulations governing the award of monetary benefits.  

A separate 20 percent evaluation under the provisions of 38 
C.F.R. § 4.73, Diagnostic Code 5315 for the veteran's right 
thigh gunshot wound residuals is granted subject to the laws 
and regulations governing the award of monetary benefits.  

A separate 10 percent evaluation under the provisions of 38 
C.F.R. § 4.121a, Diagnostic Code 8527 for the veteran's right 
thigh gunshot wound residuals is granted subject to the laws 
and regulations governing the award of monetary benefits.  

A separate 10 percent evaluation under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7801 for the veteran's right 
medial thigh exit wound scar residuals is granted subject to 
the laws and regulations governing the award of monetary 
benefits.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


